Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is responsive to the continuation application claims filed / dated June 1, 2021.  Claims 1-21 are presented for examination.

Double Patenting 

The Office notes that a Terminal Disclaimer for the application has been negotiated with Applicant’s representative to eliminate a possible double patenting rejection that could be applied to the instant application claims over claims of parent / related application 16/841,420 (now Patent 11,023,108).


Allowable Subject Matter

The numbering of original claims 1-21 is maintained. No claims have been canceled, and no new claims have been added.

The following is an examiner’s statement of reasons for allowance:
The Office has deemed Applicant’s originally filed claims dated June 1, 2021 distinguishable over any reasonable rejection of the claims over candidate prior art, and the claims are thus considered in condition for patentability (MPEP § 1302.14).  
In addition, the Office notes and remarks that no reasonable disclosure or rejection over prior art, either individually or in combination, expressly teaches or discloses a combination of elements as currently recited by the independent claim(s) as a whole, including the recited feature(s) of a system of updating a working profile comprising a processor configured to “receive input data including at least a portion of one or more source agreements, and store the input data into a master profile associated with the portion of the one or more source agreements, the portion of the one or more source agreements including at least a link to initial content for use in at least one collaboration of at least two users to form the at least one agreement, the master profile including at least one profile for the at least one agreement, where the at least one agreement is stored in the master profile in association with at least one profile…”, as well as the recited feature of “access, in the master profile, data associated with at least one agreement that is based on the portion of the source agreement inputted into the master profile, each work including additional information provided by at least one of the at least two users or at least one modification of the source agreement by the at least one of the at least two users, in accordance with the at least one agreement associated with the at least one working profile for the at least one work…” — and independent claim 1 (and similarly independent claim 17) is/are accordingly considered patentable over prior art. 
The Office also notes that the claims of the instant application are considered allowable generally for the same allowable features and rationale given to counterpart/related application 16/841,420 (now Patent 11,023,108).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, .contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/GLENFORD J MADAMBA/      Primary Examiner, Art Unit 2451